DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2015/0152958).
Regarding claim 1, Watanabe discloses a shift device comprising: a shift body (11) that is supported at a vehicle body side, and that is moved to change a shift position thereof; an urged portion (96) that is provided at one of the vehicle body side or the shift body, and that is urged; an engaging portion (95) that is provided at another of the vehicle body side or the shift body, that engaged with the urged portion by urging force such that see figs. 5A-5C); and a restricting portion (40, 31, 24) that restricts disengagement of the urged portion with the engaging portion, such that movement of the shift body from a shift position is restricted (see figs. 6A-6C); a limiting portion (80) that limits engagement of the urged portion with the engaging portion by the urging force (the broad scope of the phrase “limits engagement” includes the disclosed structure, insomuch as lock 80 limits engagement of the pin 96 with the guide surface 95 by not allowing the pin to interact with all of the positions on the surface, such as 95p, 95r, 95n, or 95d).  
Regarding claim 3, Watanabe discloses the shift device of Claim 1, wherein the engaging portion is a concave portion (figs. 5A-5C).  
Regarding claim 4, Watanabe discloses the shift device of Claim 1, wherein the restricting portion includes a rotor cam (41) that is substantially annular, and a driving mechanism (90).

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. Applicant has argued that the shift lock mechanism 80 of Watanabe does not limit the engagement of the pin 96 with the guide surface 95. This is not persuasive. The phrasing of “limits engagement” is sufficiently broad to include the disclosed . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “when the rotor cam 24 moves to the right-hand side relative to the click body 18, the operating projections 24A slide [sic] upwardly into contact with the upper limiting surface 18D while insertion hole 24B slides into the upper restricting surface 18E, which in turn relaxes the compressive force the springs 22 apply to the click pins 20”, Remarks page 4, first paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658